DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 15 is objected to because of the following informalities.
Regarding claim 15, the limitation “based on a change in the driving voltage based on a change in a feedback signal for adjusting the driving voltage not being detected” uses imprecise colloquial language, and is also a bit unclear as the phrase “based on” is repeated twice, and makes the “not being detected” a bit unclear on its face. It is recommended that the limitation be amended to “based on a change in the driving voltage while a change in a feedback signal for adjusting the driving voltage is not detected” as this corresponds more precisely with the meaning expressed in the written description, and is more grammatically precise.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 9-11, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2008/0204395 A1 (“Kang”).
Regarding claim 1, Kang teaches a display apparatus (Abstract; Figs. 3, 6) comprising:
a light emitting diode ([21]-[22]; Fig. 3 at 200);
a power supply (Fig. 3 at 330) configured to apply a driving voltage to the light emitting diode ([22], [55]; Fig. 3 at Vin, 200) and to supply a driving current to the light emitting diode ([48], [58]);
a driving switch (Fig. 3 at 331) configured to control the driving current of the light emitting diode ([48], [58]);
a voltage sensor configured to detect the driving voltage ([63]; Fig. 6 at S10); and
a driving controller (Fig. 3 at 332) configured to control the driving switch so that the driving current of the light emitting diode follows a current reference ([48], [58]),
wherein the driving controller is configured, based on the driving voltage detected by the voltage sensor being greater than a predetermined voltage, to decrease the current reference to decrease the driving current of the light emitting diode ([48], [64]; Fig. 6 at S20, S30).
Regarding claim 9, Kang teaches wherein the driving controller is configured, based on the driving voltage detected by a first voltage sensor being greater than the predetermined voltage, to control the power supply to stop applying the driving voltage to the light emitting diode ([48], [57], [64]: the driving voltage is stopped for a period of time based on the driving voltage being greater than the predetermined voltage).
Regarding claim 10, Kang teaches a current sensor configured to detect the driving current ([53], [58]), wherein the driving controller is configured to control the driving switch such that the driving current of the light emitting diode follows the current reference based on the detected driving current ([48], [57]-[58], [64]).
Regarding claim 11, Kang teaches a method of controlling a display apparatus (Abstract; Figs. 2, 3, 6) comprising:
applying a driving voltage to a light emitting diode ([21]-[22], [55]; Fig. 3 at Vin, 200);
controlling a driving current supplied to the light emitting diode to follow a current reference ([48], [58]);
detecting the driving voltage ([63]; Fig. 6 at S10); and
decreasing the current reference to decrease the driving current of the light emitting diode based on the detected driving voltage being greater than a predetermined voltage ([48], [64]; Fig. 6 at S20, S30).
Regarding claim 14, Kang teaches based on the driving voltage detected by a first voltage sensor being greater than the predetermined voltage, stopping applying the driving voltage to the light emitting diode ([48], [57], [64]: the driving voltage is stopped for a period of time based on the driving voltage being greater than the predetermined voltage).

Allowable Subject Matter
Claims 2-8, 12-13, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if any formal objections are successfully addressed.
Claims 16-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter.
Regarding claim 16, Kang teaches a display apparatus (Abstract; Figs. 3, 6) comprising:
a light emitting diode ([21]-[22]; Fig. 3 at 200);
a power supply (Fig. 3 at 330) configured to apply a driving voltage to the light emitting diode ([22], [55]; Fig. 3 at Vin, 200) and to supply a driving current to the light emitting diode ([48], [58]);
a driving switch (Fig. 3 at 331) configured to control the driving current of the light emitting diode ([48], [58]);
an edge sensor configured to detect a change in the driving voltage ([63]; Fig. 6 at S10: note that edge sensor is not a term of art and is not defined in the specification); and

wherein the driving controller is configured, based on the detected driving voltage rising, to decrease the current reference to decrease the driving current of the light emitting diode ([48], [64]; Fig. 6 at S20, S30).
Kang does not expressly teach to transmit a feedback signal for adjusting the driving voltage based on the current reference to the power supply, and does not expressly teach wherein the driving controller is configured, based on the detected driving voltage rising while the feedback signal does not change, to decrease the current reference to decrease the driving current of the light emitting diode.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2012/0050343 A1 (“Kim”) teaches a method of controlling LED backlight current.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENE W LEE whose telephone number is (571)270-7148.  The examiner can normally be reached on M-F 9:45am-6:15pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Gene W Lee/Primary Examiner, Art Unit 2692